TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00613-CV



                                  Deborah Blessing, Appellant

                                                v.

                                   Vivian Balderas, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
        NO. 22CCV00925, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                                           ORDER

PER CURIAM


               Appellant Deborah Blessing has filed an emergency motion for temporary relief

regarding the trial court’s September 19, 2022 judgment awarding to Vivian Balderas possession

of certain real property occupied by Blessing and amounts for unpaid rent and attorney’s fees;

setting an amount of supersedeas bond to be paid by September 29; and requiring Blessing to pay

specified monthly amounts into the county court registry or be faced with issuance of a writ of

possession without a hearing. See Tex. R. App. P. 24.1; id. R. 24.4(a)(4); id. R. 24.4(c). On

September 22, Blessing filed a motion to modify supersedeas bond, which the trial court denied

without hearing testimony. On September 27, Blessing filed a notice of appeal requesting this

Court to review the terms of the supersedeas bond imposed by the trial court. See id. R. 24.4(a).

On September 30, counsel for Balderas filed a request for writ of possession with the trial court.
               Blessing asks this Court to issue a temporary order staying the issuance of a writ

of possession and execution of such writ at least until such time as her appeal of the terms of the

supersedeas bond can be considered. We grant the motion and temporarily stay the trial court’s

issuance of a writ of possession and suspend any execution of such writ already issued, pending

further order of this Court. See id. R. 24.4(c). The Court orders appellee to file a response to the

emergency motion for temporary relief on or before October 7, 2022.



Before Justices Goodwin, Baker, and Kelly




                                                 2